Case 4:20-cv-00020-MFU-RSB Document 13 Filed 07/07/20 Page 1 of 6 Pageid#: 54




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION
____________________________________
ELIZABETH JONES, as Administrator :
of the Estate of Juan Markee             :
Jones, deceased,                         :
                                         :
                      Plaintiff,         :     Civil Action No:4:20-cv-00020
                                         :
                      v.                 :
                                         :
CITY OF DANVILLE,                        :
Officers Christopher S. Simpkins,        :
and David J. Branch, in their            :
official and individual capacities,      :
                                         :
                      Defendants.        :
____________________________________:

                   PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
                         TO DEFENDANTS’ MOTION TO STRIKE

       Last month, in Estate of Jones v. City of Martinsburg, the United States Court of Appeals

for the Fourth Circuit decried the police killing of a different black man named Jones and

exclaimed, “This has to stop.” 961 F.3d 661, ___, 2020 U.S. App. LEXIS 18136 *25 (June 9,

2020). The Fourth Circuit recognized the continuing problem that deadly police shootings continue

to pose. Id. This case presents facts similar to those found in City of Martinsburg.

       But, through this Motion, Defendants ask this Court to strike twenty paragraphs of

Plaintiff’s 100-paragraph Complaint that address the police shooting the back of an unarmed black

Virginian. Defendants seek to sanitize a Complaint for which they have already filed an Answer.

[ECF No. 10]. As to the allegedly offending paragraphs, Defendants have already responded that

they “do[] not require an answer of these Defendants.” [Id., Defts’ Answer ⁋⁋2-11]. Defendants’

acknowledgement that they do not need to answer these averments should end the analysis for

purposes of this Motion.


                                                 1
Case 4:20-cv-00020-MFU-RSB Document 13 Filed 07/07/20 Page 2 of 6 Pageid#: 55




       In Paragraph 17 of the Complaint, Plaintiff alleges, “Though the officers shot the unarmed

Jones in the back, to no one’s surprise, they claimed they shot him in the back when he turned

towards the officers in a ‘threatening’ manner.” Defendants answer that averment, “It is admitted

that one of the rounds fired struck Jones in the chest and another in the back, and that shots were

fired after Jones made a threatening move.” Id. Defendants ask to strike allegations that they admit.

Because Defendants have answered the Complaint, the entire Motion is moot. Id.

       Defendants even ask this Court to strike the allegations of the Complaint which quote the

autopsy report. Defendants do not cite to a single case which supports the proposition that

quotations from an autopsy report are irrelevant in a police shooting case.

       This Court should also deny this Motion because the portions of the Complaint the

Defendants seek to eliminate relate to the intersection of well-settled constitutional precepts set

forth in Tennessee v. Garner, 471 U.S. 1 (1985) and Graham v. Connor, 490 U.S. 386 (1989).

Defendants claim in their Answer that Plaintiff’s citation in her Complaint to these U.S. Supreme

Court cases is “inflammatory.” Defendants even claim in their Motion that reference to these

seminal cases, which set the bounds of constitutional police conduct, is “immaterial,”

“impertinent” and “scandalous.” There is nothing inflammatory, impertinent, or scandalous about

these precedents.

       Defendants also object to Plaintiff’s reference to the fictional television show The Wire.

Plaintiff cites to a single scene to illustrate how police claim to fear for their own safety to attempt

to justify unconstitutional actions. This phenomenon is so well understood that it is memorialized

in a fictional television show. In light of the recent warnings from the Fourth Circuit in City of

Martinsburg, police shootings of black men are a serious problem. Plaintiff’s references to

Supreme Court precedents and a discrete scene from a fictional television show are not.



                                                   2
Case 4:20-cv-00020-MFU-RSB Document 13 Filed 07/07/20 Page 3 of 6 Pageid#: 56




       A.      This Court Should Deny Defendants’ Request to Strike Plaintiff’s References
               to Supreme Court Precedent

        Paragraphs 2, 3, 4, 5, 20 and 21 of Plaintiff’s Complaint directly reference the U.S.

Supreme Court cases Tennessee v. Garner and Graham v. Connor. Defendants do not cite to any

cases which indicate that referencing Supreme Court cases in Complaints is impermissible.

       B.      Plaintiff’s Reference to a Scene from The Wire Does Not Violate Rule 8

       Citations to fiction is a common occurrence in federal court. See Chiafalo v. Washington,

591 U.S. _____, at 3 (July 6, 2020)(referencing HBO’s Veep and Broadway’s Hamilton in faithless

electors case); United States v. Watson, 423 U.S. 411, 438 (1976) (quoting Hamlet’s admonition

to Ophelia in Shakespeare’s Hamlet, “Get thee to a nunnery, go.”)(Marshall, J., dissenting). There

is nothing about citing to a fictional dialogue involving criminal procedure from The Wire which

prejudices Defendants in any way. They have answered averments 1, 8 and 10 in the Complaint.

The “reasonableness” of police officers’ shooting an unarmed black man in the back is the essential

question this Court will have to decide when they inevitably seek protection under the qualified

immunity doctrine. The scene from The Wire evidences how well-known it is for a police officer

to justify his actions so long as he articulates a concern for his/her safety. Defendants have already

stated in their Answer that unarmed Juan Jones “suddenly made a threatening move towards the

officers.” Such a response was predictable, so predictable that one need only watch the first season

of The Wire to find such a prediction.

       C.      This Court Should Not Strike Purely Factual Averments in Paragraphs 17-24
               and 61, 62 and 65

       Defendants ask this Court to strike other averments which are purely factual in nature.

Defendants do ask this Court to strike averments to the fact that Juan Jones sustained a gunshot

wound to the back. There is nothing confusing or immaterial about the fact that the officers shot



                                                  3
Case 4:20-cv-00020-MFU-RSB Document 13 Filed 07/07/20 Page 4 of 6 Pageid#: 57




an unarmed black man in the back. For example, Defendants ask that the findings of the Assistant

Chief Medical Examiner Sara Ohanessian, M.D. be stricken. Plaintiff alleged in her Complaint as

follows:

              61.     Dr. Ohanessian found:

                       Indeterminate range penetrating gunshot wound of the chest. Centered at
              the left upper aspect of the back, 11 ½” from the top of the head and 6½” left of the
              midline is a round ½” diameter gunshot entrance wound with a 1/16" rim of
              abrasion. There is no stippling or soot deposition on the surface of the skin. The
              bullet makes a hemorrhagic wound tract through the subcutaneous tissue, fractures
              the left scapula, left posterior third rib, left lateral second rib and left anterior first
              rib transects the left subclavian artery and vein and deposits within the soft tissue
              and musculature of the left anterior chest wall where a deformed medium-caliber
              copper-jacketed bullet along with three lead fragments and one copper jacket
              fragment are recovered. Associated injury includes of 500 cc of blood within the
              left pleural cavity. The direction of wounding is back to front and left to right with
              no significant up-down deviation with the body in standard anatomic position.

              62.     Dr. Ohanessian drew a diagram showing the gunshot wound entrance on

              Jones’ back:




                                                  4
Case 4:20-cv-00020-MFU-RSB Document 13 Filed 07/07/20 Page 5 of 6 Pageid#: 58




       There is nothing improper in quoting Dr. Ohanessian and including her drawing of the

wound to Juan Jones’ back. Moreover, in Paragraph 18, Plaintiff asserts, “Predictably, the

Commonwealth’s Attorney investigating this tragedy found nothing wrong with the officers’

conduct.” This is an entirely true statement. The Commonwealth’s Attorney found nothing wrong

with the officers’ conduct. In their Answer, Defendants stated, “It is admitted that a thorough

investigation by the Commonwealth’s Attorney’s office concluded that the Defendant officers had

acted appropriately.” [ECF 10]. While Defendants do not have to adopt Plaintiff’s phrasing, there

is no reason to strike a paragraph to which they largely admit.

       Because there is nothing improper with Plaintiff’s Complaint, Plaintiff requests that

Defendants’ Motion to Strike be denied.



                                                     Respectfully submitted,


                                             By:     /s/ Thomas N. Sweeney
                                                     Thomas N. Sweeney (VSB No. 94276)
                                                     MESSA & ASSOCIATES, P.C.
                                                     123 S. 22nd Street
                                                     Philadelphia, PA 19103
                                                     Ph:    215-568-3500
                                                     Fax: 215-568-3501
                                                     tsweeney@messalaw.com
                                                     Attorneys for Plaintiff

Dated: July 7, 2020




                                                 5
Case 4:20-cv-00020-MFU-RSB Document 13 Filed 07/07/20 Page 6 of 6 Pageid#: 59




                               CERTIFICATION OF COUNSEL

        I hereby certify that on July 7, 2020, I electronically filed this document with the Clerk of

the Court using the CM/ECF system, which will send a notification of such filing to counsel of

record for all parties.

                                                      /s/ Thomas N. Sweeney
                                                      Thomas N. Sweeney (VSB No. 94276)
                                                      MESSA & ASSOCIATES, P.C.
                                                      123 S. 22nd Street
                                                      Philadelphia, PA 19103
                                                      Ph:    215-568-3500
                                                      Fax: 215-568-3501
                                                      tsweeney@messalaw.com
                                                      Attorneys for Plaintiff




                                                  6
